Filed 12/29/22 P. v. Sanchez CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083761
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F21902126)
                    v.

    MIGUEL SANCHEZ, JR.,                                                                  OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Jeffrey Y.
Hamilton, Jr., Judge.
         Heather E. Shallenberger, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Lewis A.
Martinez and Ian Whitney, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Smith, Acting P. J., Snauffer, J. and DeSantos, J.
       Defendant Miguel Sanchez, Jr., challenges the sufficiency of the evidence
supporting his conviction for making a criminal threat (Pen. Code,1 § 422). Following
our review of the entire record in this case, we conclude substantial evidence supports the
jury verdict of guilt.
                              PROCEDURAL SUMMARY
       An information filed on September 20, 2021, charged defendant with making
criminal threats (§ 422, a felony; count 1), and disobeying a court order (§ 166,
subd. (a)(4), a misdemeanor; count 2). Also alleged were various enhancements,
including a prior serious felony conviction that qualified as a strike (§§ 667, subds. (b)–
(i), 1170.12, subds. (a)–(d)), prior felony convictions (§ 1203, subd. (e)(4)), prior serious
felony convictions (§ 667, subd. (a)(1)), and the allegation defendant is not eligible to be
sentenced to county jail (§ 1170, subds. (f) & (h)).
       On November 17, 2021, count 2 was dismissed. After a jury was seated, the trial
commenced on November 22, 2021. On November 23, 2021, the jury found defendant
guilty of making criminal threats. During a bifurcated bench trial, the trial court found
each of the prior conviction allegations true.
       On January 3, 2022, after denying a motion to dismiss the prior strike conviction
brought under People v. Superior Court (Romero) (1996) 13 Cal.4th 497, the trial court
sentenced defendant to a total term of 11 years. Defendant received the upper term of
three years for the criminal threats conviction, which was doubled pursuant to sections
667, subdivisions (d) and (e)(1), and 1170.12, subdivisions (b) and (c)(1). To that
sentence an additional term of five years was added under section 667, subdivision (a)(1).
A notice of appeal was thereafter filed on January 7, 2022.




1      All further statutory references are to the Penal Code.


                                              2.
                                FACTUAL SUMMARY
       David R., the general manager of a steak restaurant in Selma, testified that on
March 10, 2021, he was standing outside the front door of the restaurant, near the outside
dining area. This area, utilizing a tent, was created during the pandemic as patrons were
not being served inside the restaurant. David R. testified that while dinner was being
served to various patrons, defendant came “barreling around the corner of the restaurant”
and came to a stop right in front of him, saying,

              “ ‘I want you to get off my property. Everybody leave my property,
       and, you know, leave my property. I’m going to start shooting mother
       f***ers up.’ ”
David R. reported that of the three or four families who were in the dining area, “[a]
couple of people got up and [left].”
       David R. noted defendant was wearing a “good-sized” jacket at the time and kept
his hands in the pockets of that jacket the entire time. David R. reported that he had
encountered defendant in person three times while working at the restaurant, and each
time his demeanor was aggressive. As an employee called the police, defendant sat down
and said, “ ‘I’ll wait for him.’ ” Although defendant soon left the restaurant despite
saying he would wait, he was almost immediately picked up by police officers.
       David R. explained in his testimony that he took defendant’s statements as threats
because of defendant’s history of making such threats in person and over the phone.
When phoning the restaurant, defendant would claim to be the owner and then would
direct everyone to “ ‘get out.’ ” At least two other employees of the restaurant also
testified about these phone calls and the threats he made to them personally, causing them
to feel afraid or threatened. For these reasons, and because of the escalating tone of the
voicemails he had left for the restaurant, David R. felt defendant was going to pull out a
gun and follow through with his threats on March 10, 2021.




                                             3.
       David R. testified that in response to defendant’s continuous threats, an expensive
video camera was installed to provide surveillance, and the restaurant obtained a
restraining order against defendant that was in effect on March 10, 2021. The restraining
order directed defendant to stay away from the restaurant and several specifically named
employees of the restaurant, including David R.
       During cross-examination, David R. admitted he never saw defendant with a gun
or actually assault anyone. However, he also noted that he found it unusual that
defendant was wearing a large coat given the weather at the time.
       After the People rested, the defense chose not to provide any other evidence. The
trial court then instructed the jury. Among the instructions provided was one laying out
the elements of the crime of making criminal threats under section 422.
                                      DISCUSSION
       Again, defendant only challenges the sufficiency of the evidence supporting the
conviction for making criminal threats. No other issues are raised in this appeal.
I.     Substantial Evidence Supports the Conviction
       A.     The Standard of Review
       When considering whether a conviction is supported by the evidence, this court
must review the entire record to determine whether any rational trier of fact could find
support for the essential elements of the crime beyond a reasonable doubt. (People v.
Zamudio (2008) 43 Cal.4th 327, 357.) The evidence must be “reasonable, credible, and
of solid value—such that a reasonable trier of fact could find the defendant guilty beyond
a reasonable doubt.” (Ibid.) Therefore, this court must review the evidence in a manner
that is favorable to the prosecution. (People v. Wahidi (2013) 222 Cal.App.4th 802, 805–
806, citing Zamudio, at p. 357.)
       Moreover, we look for substantial evidence; we do not consider conflicts in the
evidence or weigh the strength of that evidence. (People v. Wahidi, supra, 222
Cal.App.4th at p. 806.) The jury, not the appellate court, must be convinced of the

                                            4.
defendant’s guilt beyond a reasonable doubt. (People v. Stanley (1995) 10 Cal.4th 764,
793.) The testimony of a single witness may constitute substantial evidence as long as it
is not physically impossible or inherently improbable. (People v. Ghobrial (2018) 5
Cal.5th 250, 281.) A reversal based on insufficient evidence is not warranted unless there
is no basis for concluding sufficient substantial evidence supports the jury’s verdict.
(Ibid.)
          We now turn to the specific crime involved in this case, criminal threats, which
pursuant to section 422, subdivision (a), is defined as:

          “Any person who willfully threatens to commit a crime which will result in
          death or great bodily injury to another person, with the specific intent that
          the statement, made verbally, in writing, or by means of an electronic
          communication device, is to be taken as a threat, even if there is no intent
          of actually carrying it out, which, on its face and under the circumstances in
          which it is made, is so unequivocal, unconditional, immediate, and specific
          as to convey to the person threatened, a gravity of purpose and an
          immediate prospect of execution of the threat, and thereby causes that
          person reasonably to be in sustained fear for his or her own safety .…”
Case law has offered an expanded explanation of this language. To show criminal threats
pursuant to section 422:

          “The prosecution must prove ‘(1) that the defendant “willfully threaten[ed]
          to commit a crime which will result in death or great bodily injury to
          another person,” (2) that the defendant made the threat “with the specific
          intent that the statement … is to be taken as a threat, even if there is no
          intent of actually carrying it out,” (3) that the threat—which may be “made
          verbally, in writing, or by means of an electronic communication device”—
          was “on its face and under the circumstances in which it [was] made, … so
          unequivocal, unconditional, immediate, and specific as to convey to the
          person threatened, a gravity of purpose and an immediate prospect of
          execution of the threat,” (4) that the threat actually caused the person
          threatened “to be in sustained fear for his or her own safety or for his or her
          immediate family’s safety,” and (5) that the threatened person’s fear was
          “reasonabl[e]” under the circumstances.’ ” (In re George T. (2004) 33
          Cal.4th 620, 630.)




                                                5.
       Any determination that the defendant intended his words to be considered a real
and actual threat under section 422 can take into consideration all the circumstances
existing at the time the threat was made. (In re George T., supra, 33 Cal.4th at p. 630.)
Such threats must be “ ‘judged in their context.’ ” (People v. Wilson (2010) 186
Cal.App.4th 789, 807.) “[I]t is the circumstances under which the threat [was] made that
give meaning to the actual words used.” (People v. Butler (2000) 85 Cal.App.4th 745,
753.) Mere angry utterances or soliloquies are not enough unless they convey the threat
of great bodily injury upon another. (Wilson, at pp. 805–806.) Also, “ ‘[w]hile the
statute does not require that the violator intend to cause death or serious bodily injury to
the victim, not all serious injuries are suffered to the body. The knowing infliction of
mental terror is equally deserving of moral condemnation.’ ” (Id. at p. 806.)
       B.     Application
       Again, our obligation is to consider whether a rational trier of fact could find
support for the essential elements of the crime charged beyond a reasonable doubt. (See
People v. Zamudio, supra, 43 Cal.4th at p. 357.) The evidence shows defendant
confronted David R. and insisted that everyone leave, or he would begin “ ‘shooting
mother f***ers up.’ ” It was reasonable for David R. to believe this threat was real given
a history that showed defendant had made similar threats over a period of time aimed at
him and other employees of the restaurant. David R. was especially concerned because
the threats had been escalating, suggesting to him this threat was more likely to occur. In
fact, the seriousness of the threats made by defendant had been found by an earlier trial
court sufficient to support the issuance of a restraining order against defendant
prohibiting him from entering the restaurant’s property or confronting certain named
employees.
       Defendant cites case law suggesting the threat must be unequivocal, unconditional,
immediate, and specific under the circumstances to qualify as criminal threats under
section 422. However, the evidence shows defendant’s threat meets that standard.

                                              6.
Specifically, when defendant made the threat, some diners left, reacting to the threat.
David R. testified that defendant was wearing a large coat on a day the weather was good,
and that he kept his hands in the pocket of that coat the entire time. Under the
circumstances existing at that time, it would be reasonable for David R. to conclude
defendant was possibly concealing a weapon he might use to shoot him or others at the
restaurant that night.
        Guilt under section 422 does not require the prosecution produce specific
evidence of the intent to cause great bodily injury. (People v. Wilson, supra, 186
Cal.App.4th at pp. 805–806.) Instead, case law has held the surrounding circumstances
can give meaning to the actual language of the threat made. (See People v. Butler, supra,
85 Cal.App.4th at p. 753.)
       “ ‘ “An appellate court must accept logical inferences that the [finder of fact]
might have drawn from the circumstantial evidence.” [Citation.] “Before the judgment
of the trial court can be set aside for the insufficiency of the evidence, it must clearly
appear that on no hypothesis whatever is there sufficient substantial evidence to support
the verdict of the [finder of fact].” ’ ” (People v. Hamlin (2009) 170 Cal.App.4th 1412,
1426.) We believe the evidence describing the circumstances at the restaurant at the time
defendant made his verbal threat to “ ‘start shooting mother f***ers up,’ ” provided
sufficient substantial evidence supporting the jury’s conclusion defendant’s words
constituted criminal threats under section 422.
                                       DISPOSITION
       The judgment is affirmed.




                                              7.